Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 29, 2006                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

  131966                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                       Stephen J. Markman,
                                                                                                                     Justices

  v                                                                SC: 131966
                                                                   COA: 264594
                                                                   Oakland CC: 04-195032-FH
  ROY EDGAR WHITE,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the August 14, 2006
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

        WEAVER and KELLY, JJ., would direct the Court of Appeals to accept the
  defendant’s Standard 4 brief.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 29, 2006                   _________________________________________
           t1220                                                              Clerk